Citation Nr: 0810360	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of cholecystectomy claimed as due to 
Department of Veterans Affairs (VA) hospitalization and 
surgery in November 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1954 to December 1956.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Phoenix, Arizona VA Regional 
Office (RO).  The veteran's claims file is now in the 
jurisdiction of the Waco RO.


FINDING OF FACT

Disability requiring the veteran's cholecystectomy is not 
shown to have been caused by treatment, including surgery, he 
received during his November 2002 VA hospitalization. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 are not met for residuals of 
cholecystectomy claimed as due to November 2002 VA 
hospitalization and surgery.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In addition, the veteran was 
explicitly asked to provide any evidence in his possession 
that pertains to his claim.   While he was not advised of the 
criteria for rating residuals of cholecystectomy, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless a claim is allowed, and 
the decision below does not grant the veteran's claim.  

The veteran's pertinent VA hospitalization, and pre- and 
post-hospitalization VA and private records have been 
secured.  The RO arranged for a VA examination in July 2004.   
The veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

II.  Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).

Initially, the Board notes that it has reviewed all of the  
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran contends that his November 2002 hernia operation 
at a VA facility resulted in a nicked gallbladder, which 
ultimately required an emergency cholecystectomy in December 
2002.

A November 20, 2002, VA treatment record notes the veteran's 
history of a large epigastric incisional hernia which 
resulted from an abdominal aortic aneurysm repair in 1999.  
The veteran indicated that he was quite bothered by 
discomfort from the hernia, and had recently been 
experiencing moderate constipation.  He requested that the 
hernia be repaired.  The examiner noted that the plan was to 
repair the hernia via laparoscopic approach.  The veteran was 
advised of the risks of laparoscopic hernia repair, including 
but not limited to injury to the bowel, hemorrhage and 
infection.  

On November 22, 2002, the veteran was admitted to the Tucson 
VA Medical Center (VAMC) for laparoscopic incisional hernia 
repair with dual mesh plus.  The operation report indicates 
that the veteran was found to have a large amount of greater 
omental fat which was incarcerated in a large epigastric 
incisional hernia.  The fat was reduced.  Care was taken to 
avoid any injury to associated colon which was visualized.  
The hernia effect was easily repaired with dual mesh.  The 
veteran tolerated the procedure well and was taken to the 
post-anesthesia care unit in a stable and satisfactory 
condition.  He was noted to have a mild fever post-
operatively.  He was discharged on November 25, 2002, with 
orders to avoid strenuous activity for four to six weeks.  

Treatment records from Northwest Medical Center note that the 
veteran was admitted on December 2, 2002, with complaints of 
a sudden onset of pain in his right upper abdomen that began 
a day earlier.  The pain radiated to his back and was 
associated with nausea and vomiting.  An ultrasound of his 
gallbladder revealed cholelithiasis as well as thickening of 
the gallbladder wall with associated pericholecystic fluid.  
A computerized tomography scan of the abdomen also showed 
inflammatory changes in the right upper quadrant with 
thickening of the gallbladder wall.  On December 3, 2002 he 
underwent an open cholecystectomy.  The incision was made in 
the right upper quadrant and was beyond the are of the mesh 
that had been used in the hernia repair.  The gallbladder was 
aspirated with a long needle, then grasped and retracted.  
There was intense inflammation and scarring at the neck of 
the gallbladder and neither the cystic duct nor the cystic 
artery could be identified.  The surgical pathology report 
notes the presence of a puncture wound in the fundus region 
of the gallbladder.  The final diagnoses included biliary 
sludge and acute gangrenous and hemorrhagic cholecystitis.

To establish entitlement to benefits under 38 U.S.C.A. § 
1151, as a threshold matter the veteran must show that VA 
hospitalization and treatment/surgery caused his need for a 
cholecystectomy.  The preponderance of the competent 
(medical) evidence is against a finding of a nexus between VA 
treatment/surgery and the veteran's need for cholecystectomy.  
The November 2002 VA operative notes do not describe any 
complications (to include nicking the gallbladder) during the 
hernia repair.  After reviewing the veteran's claims file in 
July 2004, a VA examiner noted that that the veteran's 
gallbladder was purposely punctured by his surgeon in 
December 2002 in an attempt to drain it, which would account 
for the puncture wound noted in the pathology report.  The 
examiner also noted that the veteran had cholelithiasis, 
chronic scarring indicative of gallbladder disease of some 
duration.  The actual acute, specific gallbladder symptoms 
(pain, vomiting) began more than a week after the hernia 
surgery, with no such symptoms noted during VA 
hospitalization.  The VA examiner essentially concluded that 
it is not likely that the veteran's gallbladder problems 
(including surgery) were caused by or a result of his ventral 
hernia surgery (by VA).  The record is devoid of any 
competent medical evidence to the contrary.  

The veteran's own opinion that his need for a cholecystectomy 
was due to his November 2002 VA surgery is not competent 
evidence, as he is a layperson, and medical etiology is a 
matter requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Without any competent evidence that the disability at issue 
is due to VA treatment, there can be no entitlement to 
benefits under 38 U.S.C.A. § 1151.  The preponderance of the 
evidence is against the claim; hence, it must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of 
cholecystectomy claimed as due to VA hospitalization and 
surgery in November 2002 is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


